Miner, J.:
I concur, except that I am of the opinion that, in a case of trover, where the execution is fair and regular on its face, and issued by a court haying jurisdiction, the officer would be protected by it, and cannot be held liable for its execution in a proper manner, even if he knew of irregularities or defects in the proceedings attending the issuing of the execution. See Marks v. Sullivan, 9 Utah 12, 33 Pac. 224, and cases referred to. See also Matthews v. Densmore, 109 U. S. 216, 3 Sup. Ct. 126.